Citation Nr: 1759272	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-23 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Barbara R. Lincoln, Agent


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel




INTRODUCTION

The Veteran had qualifying service from July 1976 to July 1980.  The Veteran passed away in October 2007; the Appellant is his widow.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota. 

In August 2016 and June 2017, the Board remanded for further development.  Substantial compliance was achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1.  The Veteran died in October 2007, at which time service connection was not in effect for any disabilities.  

2.  The Veteran's cause of death was metastatic adenocarcinoma of unknown primary due to tracheobronchial esophageal fistula due to malignant pericardial effusion due to liver metastasis. 

3.  The Veteran's cause of death has not been shown by probative evidence to be linked to service.  .






CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have not been met.  See 38 U.S.C. §§ 1110, 1131, 1310 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

For service connection to be granted for the Veteran's cause of death, the competent evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death, such that either: (1) a cause of the Veteran's death is or should be service connected; or (2) a service-connected disability caused the Veteran's death.  See 38 U.S.C. § 1310; 38 C.F.R. § 3.312.  Based on the evidence below, service connection is not warranted.

The Veteran's cause of death was metastatic adenocarcinoma of unknown primary due to tracheobronchial esophageal fistula due to malignant pericardial effusion due to liver metastasis.  See November 2007 death certificate.  None of these disabilities was service connected before the Veteran's passing.  See March 2012 Codesheet.  Additionally, none of these disabilities warrants posthumous service connection.  First, service treatment records are silent regarding pertinent diagnoses or treatment.  Second, treatment records indicate the initial diagnoses in April 2007, well-beyond the one-year presumptive period for chronic diseases.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a); June 2017 record by Lavalais.  Third, medical records do not indicate that the cause of death may be associated with service; accordingly, VA is not required to seek a medical opinion.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007).  Finally, the Appellant lacks the medical background necessary to competently render an etiological opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In light of the aforementioned, service connection for the Veteran's cause of death is not warranted. 


ORDER

Service connection for the Veteran's cause of death is denied.



____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


